          Case 3:18-cv-01721-SRU Document 8 Filed 10/30/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 STATE OF ALASKA DEPARTMENT OF
                                                      Civ. A. No. 3:18-CV-01721 (SRU)
 REVENUE, TREASURY DIVISION and THE
 ALASKA PERMANENT FUND
 CORPORATION,

               Plaintiffs,

        v.

 TEVA PHARMACEUTICAL INDUSTRIES
 LTD.; EREZ VIGODMAN; EYAL DESHEH;
 YAACOV ALTMAN; ALLAN OBERMAN; and
 SIGURDUR OLAFSSON,
                                                      October 30, 2018
               Defendants.

                   NOTICE OF APPEARANCE OF JILL M. O’TOOLE

       Please enter my appearance as counsel for Defendants Teva Pharmaceutical Industries

Limited, Erez Vigodman, Eyal Desheh, Yaacov Altman, Allan Oberman and Sigurdur Olafsson

in the above-captioned matter.

                                           Respectfully submitted,


                                             /s/ Jill M. O’Toole
                                           Jill M. O’Toole (ct27116)
                                           SHIPMAN & GOODWIN LLP
                                           One Constitution Plaza
                                           Hartford, Connecticut 06103-1919
                                           Tel.: (860) 251-5000
                                           Fax: (860) 251-5218
                                           Email: jotoole@goodwin.com
          Case 3:18-cv-01721-SRU Document 8 Filed 10/30/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

         I hereby certify that on October 30, 2018, a copy of the foregoing Notice of Appearance
was filed electronically and served by mail on anyone unable to accept electronic filing. Notice
of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system, or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                /s/ Jill M. O’Toole
                                              Jill M. O’Toole (ct27116)
                                              SHIPMAN & GOODWIN LLP
                                              One Constitution Plaza
                                              Hartford, Connecticut 06103-1919
                                              Tel.: (860) 251-5000
                                              Fax: (860) 251-5218
                                              Email: jotoole@goodwin.com




                                                 2
